DOYLE, President Judge.
Carolee Medico, Prothonotary of Lu-zerne County, appeals an administrative order issued by the President Judge of the Court of Common Pleas of Luzerne County, the Honorable Joseph M. Augello, governing the management of transcripts of court proceedings.
BACKGROUND
Sometime prior to May 26, 1999, Medico allowed notes of testimony filed as of record in the Prothonotary’s office to be copied on a Xerox machine by anyone who requested them. The court reporter who had recorded the notes of testimony complained about this procedure to President Judge Augello, who responded by issuing the following administrative order:

ADMINISTRATIVE ORDER


1999-001

NOW THIS 26th day of May, 1999, pursuant to Pa.R.J.A. No. 5000.13 1 it is hereby ORDERED AND DIRECTED:
*5771. In all cases, the court shall have the original transcript available for its own use. No person except the court reporter shall reproduce the original or a copy of the transcript by copy machine, electronic data reproduction or other methods of image reproduction. Any person making such a reproduction is liable to the reporter for the cost, and shall be liable for any other costs or damages as provided for by law.
2. The prothonotary, clerk of courts and register of wills shall not permit the original transcript or a copy thereof to leave their custody except for use by a judge or by order of court or to send them to an appellate court, as required by law or rules of court. Copying is prohibited not only by means of paper reproduction or copy machine but also by any other method of reproduction including electronic data transfer.
(Administrative Order, May 26, 1999, Exhibit B of Appellant’s brief.)
After the preceding order was entered, Medico appealed the May 26,1999 order to this Court invoking our appellate jurisdiction. We reviewed the appeal and transferred the matter to the Supreme Court, concluding that the matter was within the Supreme Court’s superintendency powers. However, the Supreme Court transferred the matter back to this Court.
Subsequently, President Judge Augello entered an opinion in this matter, holding that the May 26th administrative order was properly issued in his capacity as President Judge and that it was within the scope of his authority to supervise Court personnel, which includes court reporters. President Judge Augello also concluded that Medico did not have standing to object to or fail to comply with the May 26th order, reasoning as follows:
The said Administrative Order was duly promulgated under authority given to this court under the Pennsylvania Rules of Judicial Administration and is concerned with the internal operating procedures which affect the Common Pleas Courts of Luzerne County.
The said Prothonotary of Luzerne County who is not a member of the Judiciary of this Commonwealth has not sought judicial review of our aforesaid Administrative order in the Luzerne County Courts, but, on June 28, 1999 filed a Notice of Appeal to the Honorable Commonwealth Court. There has been no legal proceeding of any nature filed in the Luzerne County Court of Common Pleas.
It is our opinion under the circumstances and state of the record that the Prothonotary of Luzerne County has no legal authority to contest the said Judicial Administrative Order of May 26, 1999.
(Common Pleas Court opinion at 7.)
ISSUES ON APPEAL
In this appeal, Medico' raises three issues for our review: (1) the Administrative Order was an improperly promulgated local rule because it does not comply with Pa.R.C.P. No. 239 and is in conflict with the Rules of Judicial Administration; (2) Medico does have standing to challenge the Administrative Order; and (3) the Administrative Order conflicts with the Act of June 21, 1957, P.L. 390, as amended, 65 P.S. §§ 66.1-66.4, commonly known as the Right to Know Act.
In response, the Pennsylvania Court Reporters Association (the Association), participating in this matter as a friend of the Court, raises several objections to Medi*578co’s appeal: (1) the May 26th order is not a final and appealable order; (2) Medico does not have standing to appeal the order; (3) the issues raised in the Notice of Appeal are not reviewable, and (4) in the absence of adjudicative facts, this Court should not decide the merits of the appeal.
DISCUSSION

(A) Is the May 26, 1999 administrative order an appealable order?

The Association contends that the May 26, 1999 order is not an appealable order under Section 762(a) of the Judicial Code, 42 Pa.C.S. § 762(a), which provides, in relevant part, as follows:
(a) General Rule. — .. .[T]he Commonwealth Court shall have exclusive jurisdiction of appeals from final orders of the courts of common pleas in the following cases:
(1) Commonwealth civil cases....
(2) Governmental and Commonwealth regulatory criminal cases....
(3) Secondary review of certain appeals from Commonwealth agencies....
(4) Local government civil and criminal matters....
(5) Certain private corporation matters ....
(6) Eminent domain....
(7) Immunity waiver matters....
(Emphasis added.) The Association argues that the May 26th order cannot be appealed to this Court under Section 762(a), because it does not resolve a dispute involving one of the seven types of cases listed in the statute, and because it is not a final order.
The Association is correct that the May 26th administrative order does not fit into any of the seven categories of cases encompassed by Section 762(a) of the Judicial Code, and it is clear that the order was not entered to resolve a dispute litigated in the Common Pleas Court. Instead, President Judge Augello issued the order to implement an executive decision he made in his capacity as the President Judge and administrator of the Court of Common Pleas.2 Thus, the May 26th order is not within this Court’s appellate jurisdiction under Section 762(a) of the Judicial Code.
Moreover, we agree with the Association that the May 26th order is not a final order. The jurisdiction of the Commonwealth Court to hear appeals is limited to final orders unless otherwise permitted by statute. Monzo v. Department of Transportation, 124 Pa.Cmwlth. 360, 556 A.2d 493 (1989). The term final order is defined by Pa.R.A.P. 341 as any order that (1) disposes of all claims and parties, (2) is expressly defined as final by statute, or (3) is determined by a court or governmental unit to be final in order to facilitate the resolution of a case. In this matter, because the May 26th order was entered for the sole purpose of implementing an administrative directive of President Judge Augello, there was no judicial proceeding before the Common Pleas Court involving disputed claims or adverse parties. No case, action or petition was finally resolved by the May 26th order. Further, while our research has uncovered cases where *579an administrative order was reviewed by an appellate court, the administrative orders were considered within the context of an appeal from an order finally deciding a case. The administrative orders were not appealed directly or treated by the appellate courts as final orders. See e.g. Murphy v. Murphy, 715 A.2d 477 (Pa.Super.1998) (in an appeal from a final order in a divorce action, the Superior Court determined that an administrative order was invalid); Kline v. Kline, 708 A.2d 503 (Pa.Super.1998) (in an appeal from an order holding a party in contempt, Superior Court overturned an administrative order mandating that persons attend a divorce seminar).
Therefore, because the May 20, 1999 order is not a final order and did not resolve a case within the scope of Section 762(a) of the Judicial Code, we must conclude that the order is not appealable.3

(B) Does Medico have standing to appeal?

Even if we had concluded that the administrative order was appealable, we would nonetheless conclude that Medico does not have standing to appeal from the May 26,1999 administrative order.
Under Pa.R.A.P. 501, “any party who is aggrieved by an appealable order ... may appeal therefrom.” (Emphasis added.) Thus, to have standing to appeal, the appellant must have been a party to the proceedings below and must be aggrieved by the appealable order. Silver Spnng Township v. Pennsy Supply, Inc., 149 Pa.Cmwlth. 314, 613 A.2d 108 (1992). The term “party” is defined as a “person who commences or against whom relief is sought in a matter,” and the term includes a represented person’s counsel. Id. at 110 (quoting Section 102 of the Judicial Code, 42 Pa.C.S. § 102). An aggrieved party is one who has suffered harm that is direct, immediate, and substantial. Building and Industry Association of Lancaster County v. Manheim Township, 710 A.2d 141 (Pa.Cmwlth.1998).
Medico did not commence any legal proceedings before the Common Pleas Court, and no one else commenced legal proceedings seeking relief from her. For these reasons, Medico does not qualify as a party as defined by Section 102 of the Judicial Code.
Medico argues that she is aggrieved by the May 26th order for the reason that she has a statutory obligation to maintain documents filed in the Common Pleas Court and the order hinders her ability to make records available to the public. However, since no proceedings were conducted below, there are no facts, either pled or found, revealing a single instance where Medico was precluded by the May 26th order from providing a member of the public with a record in her custody or showing that Medico’s statutory obligation to maintain court records had been compromised. Hence, we conclude that Medico did not sustain a direct, immediate, and substantial harm from the May 26th order.
While Medico’s argument suggests that she may be subjected to some future harm as a result of her inability to make public records available to persons who seek them, the possibility of future harm is insufficient to confer standing. Official Court Reporters of the Court of Common Pleas of Philadelphia County v. Pennsyl*580vania Labor Relations Board, 502 Pa. 518, 467 A.2d 311 (1983). Furthermore, in our view, any injury caused by the inability of Medico to release public records would be primarily inflicted on the person who is denied access, and not on Medico.
Therefore, we conclude that Medico does not have standing to appeal the May 26, 1999 order. Silver Spring Township.
CONCLUSION
Because the May 26,1999 administrative order of President Judge Joseph Augello is not a final, appealable order, and because Medico lacked standing to appeal, the appeal will be quashed.

ORDER

NOW, December 8, 2000, the appeal in the above-captioned matter is hereby quashed.
Judge SMITH dissents.

. Rule 5000.13, Pa.RJ.A. No. 5000.13, entitled "OWNERSHIP OF NOTES; SAFEGUARDING; RETENTION,” provides:
*577(a) The stenographic notes, tapes, or other media used by a court reporter to record a proceeding in or for a court shall be public property, subject, however, to the vested property interest of the reporter described in these rules.
da) Each judicial district shall make adequate and proper provision for storage and safeguarding of notes and tapes. Such provision may involve microfilming of paper tapes, duplication of electronic recordings, permitting the reporters to store and protect the materials, etc.


. The use of orders for administrative purposes is consistent with the power granted to Pennsylvania courts to "make such rules and orders of court as the interest of justice or the business of the court may require.” Section 323 of the Judicial Code, 42 Pa.C.S. § 323 (emphasis added). And, President Judge Au-gello’s actions were in accord with the statutory authority granted to president judges, which is:
(1) Be the executive and administrative head of the court, supervise the judicial business of the court, promulgate all administrative rules and regulations, make all judicial assignments, and assign and reassign the personnel of the court[,] available chambers and other physical facilities.
(2) Exercise the powers of the court under section 2301(a)(2) [of the Judicial Code, 42 Pa.C.S. § 2301] (relating to the appointment of personnel).
Section 325 of the Judicial Code, 42 Pa.C.S. § 325(e)(1), (2) (emphasis added).


. Considering Medico's assertion that President Judge Augello’s order was an invalid local rule of court, we note that in a Missouri Supreme Court case involving a direct challenge to the validity of a local rule of court, Gregory v. Corrigan, 685 S.W.2d 840 (Mo. 1985), the matter was initiated by a lawsuit seeking equitable relief. In Gregory, after the trial court found in favor of the plaintiffs, granting them declaratory and injunctive relief, the trial court’s order was appealed to the Missouri Supreme Court. Similarly, in Whitehouse v. United States District Court for the District of Rhode Island, 53 F.3d 1349 (1st Cir.1995), the First Circuit Court of Appeals stated that the proper method of challenging a federal local rule is to file an action in the District Court for declaratory and injunctive relief.